Mr. Justice Steele
delivered the opinion of the court.
The question as to what is required of the assessor in valuing the shares of stock of a national bank when a portion of the capital of the bank is invested in real estate, is involved in this controversy. Aside from this, the case presents the same questions that were involved in the case of Bank v. County Commissioners, decided at this term of court. For the reasons assigned in that case this court is without jurisdiction.
The appeal is dismissed, with leave to withdraw the record for filing in the court of appeals.

Dismissed.